



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Whitford,







2006 
          BCCA 32



Date: 20060120





Docket: CA033143

Between:

Regina

Respondent



And

Corrine 
    Renee Whitford

Appellant














Before:


The 
          Honourable Madam Justice Southin




The 
          Honourable Mr. Justice Donald




The 
          Honourable Madam Justice Huddart



Oral Reasons for Judgment




S.J. 
          Narbonne


Counsel for the Appellant




F.G. 
          Tischler


Counsel for the Respondent




Place 
          and Date:


Vancouver, British Columbia




20 January 2006





[1]

DONALD, J.A.
:  Corrine Renee Whitford appeals against 
    convictions for breaking and entering with intent to commit an indictable 
    offence and assault, entered on 7 April 2005 after a trial before Mr. Justice 
    Halfyard in the Supreme Court at Prince Rupert.  The judge's decision is cited 
    as 2005 BCSC 652.

[2]

The appellant alleges two errors:

(1)        
    The Learned Trial Judge erred in failing to consider the effect of the improper 
    identification procedures.

(2)        
    The Learned Trial Judge erred in failing to consider the weaknesses in the 
    identification evidence.

[3]

The appellant seeks an order directing a verdict of acquittal or, in 
    the alternative, a new trial.

[4]

The grounds of appeal, as recited above, do not fully capture the appellant's 
    argument, the main thrust of which (as I understand it) appears to be that 
    the verdict was unreasonable and unsupported by the evidence.

[5]

I have not been persuaded that the judge erred in his consideration 
    of the identification procedures or the identification evidence as a whole, 
    nor have I been persuaded that the verdicts were unreasonable.

[6]

The circumstances briefly are as follows.  At about midnight on 30 May 
    2004, Helen Thompson opened the door of her residence in the City of Prince 
    Rupert to a woman who announced herself as "Donna".  On gaining 
    entry, the person grabbed Ms. Thompson by the throat and threw her to 
    the floor.  Patrick Veale, Ms. Thompson's son, heard his mother's cry 
    for help, pulled the woman off his mother and took her through the back door, 
    where he attempted to hold her while his mother called 911.  The woman broke 
    free from Mr. Veale and ran away.

[7]

The trial judge characterized the incident as a home invasion.  He 
    noted that the sole issue in the trial was identification and that the Crown's 
    case depended on the eyewitness identification of the accused by Ms. Thompson.

[8]

Ms. Thompson testified that her assailant was the same person 
    as the woman who came to the back door the previous night at about the same 
    time, that is between 11:30 p.m. and 12:00 midnight.  That person 
    gave her name as "Donna" and said she wanted to use the telephone.  
    Ms. Thompson let her in, allowed her to use the telephone, gave her $10 
    and some fruit.  They were together about 10 minutes and Ms. Thompson 
    had a good opportunity to observe the visitor.

[9]

On the night of the attack, the police attended the Thompson home and 
    presented three photographs with an indication that one of them  they did 
    not specify which  was a suspect.  Ms. Thompson picked out a photograph 
    of the appellant.  The police did not say whether she had selected the suspect.  
    Later that day, Ms. Thompson participated in a photo line-up at the local 
    R.C.M.P. detachment office where she viewed nine photographs.  In this array, 
    the police used a different photograph of the appellant and again Ms. Thompson 
    picked out the one depicting the appellant.

[10]

Ms. Thompson made an in-court identification at the preliminary 
    hearing and at the trial, but the trial judge gave that little weight.

[11]

The grounds of appeal as framed by the appellant allege that the trial 
    judge did not consider the improper identification procedures or the weakness 
    of the evidence as a whole.  The reasons for judgment do not support those 
    allegations.  First of all, the judge listed the weaknesses in the identification 
    evidence as follows:

[48]      There are several weaknesses in Ms. Thompson's identification 
    evidence, the most significant of which are as follows:  First, she had a 
    good opportunity to observe the woman who came to her door asking for help, 
    but had only a short opportunity to observe the woman who broke in and attacked 
    her the next night, and she was surprised and afraid during that attack.  
    Also, the woman was a stranger to Ms. Thompson.

[49]      Second, Ms. Thompson was mistaken in saying that the attacker 
    had a hood over her head.

[50]      Third, Ms. Thompson's description of the height and weight 
    of her attacker was substantially different than the descriptions of the accused 
    given by the police.

[51]      Fourth, the three-photo line-up presented to Ms. Thompson 
    by Constable Stafford was seriously flawed.  The photographs of the other 
    two women did not have a fair resemblance to the photograph of the accused.  
    In addition, Ms. Thompson says the police officer laid the three photographs 
    out together for her to look at, and that is now considered to be improper 
    procedure.

[52]      Finally, Ms. Thompson said that the police officer told 
    her that the police had a suspect and that the suspect's photo was among the 
    three being shown to her.

[53]      I am unable to say that Ms. Thompson is mistaken about 
    this, because Constable Stafford did not make notes of what he told Ms. Thompson, 
    and he knew that the accused was considered a suspect by Corporal Humberstone.

[54]      It appears that, through no fault of her own, Ms. Thompson 
    was expecting to see a photograph of her attacker when she looked at the three 
    photographs.  I accept that Constable Stafford did not convey the idea to 
    Ms. Thompson that she had identified the right person.

[55]
I had at first thought that the second line-up was of no 
    value, since Ms. Thompson had already picked out the accused's photograph 
    in the flawed three-photograph line-up.  However, on viewing the exhibits, 
    I note that Constable Cornell used an entirely different photograph of the 
    accused in her line-up.  The facial expression of the accused was very different 
    in that second photograph, and yet Ms. Thompson identified her without 
    hesitation.  I conclude that the second line-up deserves to be given considerable 
    weight.

[Emphasis added.]

[56]      I do not consider Mr. Veale's failure to identify the accused 
    as detracting from his mother's identification.  He had a very short, and 
    poor, opportunity to observe the attacker and does not appear to have ever 
    seen her face in a lighted area.  But it is arguable that his description 
    of the woman as being "not skinny but not big or fat" is inconsistent 
    with the accused's actual description.

[12]

The emphasized passage above to which I have referred (para. 55) 
    shows the judge was aware of the risk that the witness made a selection not 
    of her attacker but the person in the photograph she selected at the first 
    line-up.  The judge indicated that the risk was allayed because of the differences 
    in the photographs.

[13]

The judge then determined that, in spite of the weaknesses he listed, 
    he was satisfied, having found Ms. Thompson to be credible, that she 
    correctly identified the woman who came looking for help the night prior to 
    the attack, noting that she had a good opportunity to observe the woman's 
    face in good lighting.  He narrowed the issue of identification to this question:

[61]      As I see it, the issue is whether Ms. Thompson has accurately 
    identified the accused as also being the woman who attacked her the following 
    night.  Her opportunity to observe that woman was short, and she was surprised 
    and afraid.  Although the lighting was good, and Ms. Thompson looked 
    at the woman's face from a very close distance, she mistakenly believed that 
    the woman had a hood covering her hair.

[62]      In these circumstances, I think it would be dangerous to accept 
    Ms. Thompson's identification of the accused as being her attacker without 
    confirmatory evidence.

[63]      As I see it, there is a risk that Ms. Thompson may have 
    identified the accused as her attacker solely on her memory of the woman who 
    came the previous night and the attacker's use of the same name as the first 
    woman.

[14]

The judge found confirmation in the improbability that "two different 
    female persons would come to Ms. Thompson's back door, close to midnight, 
    two nights in a row, and identify themselves by the same name."  With 
    respect, I do not think it can be said that the judge was unaware of the deviation 
    from standard police photo line-up procedures or failed to consider the weaknesses 
    in the identification evidence in other respects.  In particular, he appreciated 
    that the three-photograph line-up was flawed by the officer's indication that 
    their suspect would be amongst the photos, but he was prepared to give considerable 
    weight to the second photo line-up because the facial expression of the appellant 
    in the photograph shown on the second occasion was, in his view, "very 
    different".  Copies of the photographs were made available to us and 
    on looking at them, I am satisfied that the judge's finding is reasonable.  
    Thus, there was a reasonable basis on the evidence for the determination that 
    the flaws in the first line-up did not taint the validity of the identification 
    on the second line-up:  see
R. v. Biddle
(1993), 84 C.C.C. (3d) 
    430 (Ont. C.A.), aff'd on this point [1995] 1 S.C.R. 761.  See also
R. 
    v. Aquiano-Robles
(1991), 4 B.C.A.C. 21, where this Court upheld the 
    conviction on the basis that the trial judge found confirmation of the photographic 
    identification in the totality of the identification evidence.

[15]

In her submissions, the appellant noted the discrepancies in the evidence.  
    Ms. Thompson said her attacker was wearing a hood, when her son gave 
    quite a different description of her clothing.  Ms. Thompson saw red 
    blotches on the face of the woman who appeared both nights at her back door, 
    while the police said nothing about a rash, although they were not asked.  
    Mr. Veale testified that the attacker's clothing was soaking wet when 
    he dragged her outside but, a short time later, when the police went to the 
    appellant's residence, they said her clothing was dry and she appeared normal.

[16]

I accept that these are noteworthy points, but the judge did not ignore 
    them in his reasons.  He conducted a careful and considered analysis of the 
    facts and he did not err in law in the course of that analysis.  Having considered, 
    and re-weighed, the evidence in light of the tests in
R. v. Yebes
, 
    [1987] 2 S.C.R. 168, and reaffirmed in
R. v. Biniaris
, [2000] 
    1 S.C.R. 381, I am unable to say that the verdicts were unreasonable and unsupported 
    by the evidence.  The Crown presented a cogent body of evidence identifying 
    the appellant as the perpetrator of the offences charged in the indictment.

[17]

I would therefore dismiss the appeal.

[18]

SOUTHIN, J.A.
:  I agree.

[19]

HUDDART, J.A.
:  I agree.

[20]

SOUTHIN, J.A.
:  The appeal is dismissed and the Court will 
    take a morning adjournment.

The Honourable Mr. Justice Donald


